  Case 16-81689      Doc 38       Filed 04/19/19 Entered 04/19/19 09:00:48           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MARY C. OLSON                         §       Case No. 16-81689
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 07/14/2016.

       2) The plan was confirmed on 12/09/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 12/04/2018, 02/21/2019.

       5) The case was dismissed on 02/21/2019.

       6) Number of months from filing or conversion to last payment: 25.

       7) Number of months case was pending: 33.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $19,284.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81689      Doc 38       Filed 04/19/19 Entered 04/19/19 09:00:48         Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 7,800.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 7,775.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 343.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 631.35
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 974.35

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
PRAIRIE STATE LEGAL SERVICES        Lgl          0.00      343.00         343.00     343.00        0.00
DEKALB COUNTY TREASURER             Sec      2,098.19    2,098.19       2,098.19   2,098.19      239.82
LIVE WELL FINANCIAL INC             Sec     11,295.70   11,295.70      11,295.70   4,462.64        0.00
ARMOR SYSTEMS CO                    Uns        576.00      576.50         576.50       0.00        0.00
ASSOCIATED PATHOLOGISTS OF          Uns         19.13         NA             NA        0.00        0.00
ATG CREDIT                          Uns         45.00         NA             NA        0.00        0.00
ATG CREDIT                          Uns         29.00         NA             NA        0.00        0.00
ATG CREDIT                          Uns         23.00         NA             NA        0.00        0.00
ATG CREDIT                          Uns         15.00         NA             NA        0.00        0.00
ATG CREDIT                          Uns         11.00         NA             NA        0.00        0.00
ATG CREDIT                          Uns          5.00         NA             NA        0.00        0.00
DEKALB CLINIC CHARTERED             Uns         22.74         NA             NA        0.00        0.00
DIVERSIFIED SVS GROUP               Uns        990.00         NA             NA        0.00        0.00
DIVERSIFIED SVS GROUP               Uns        173.00         NA             NA        0.00        0.00
DREYER MEDICAL GROUP                Uns        227.40         NA             NA        0.00        0.00
FINANCIAL CORPORATION OF            Uns        338.82         NA             NA        0.00        0.00
FIRST NATIONAL BANK                 Uns          0.00         NA             NA        0.00        0.00
FOX VALLEY CARDIOVASCULAR           Uns        760.18         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 16-81689      Doc 38       Filed 04/19/19 Entered 04/19/19 09:00:48   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
H & R ACCOUNT INC               Uns           440.00        NA         NA        0.00       0.00
H & R ACCOUNT INC               Uns           149.00        NA         NA        0.00       0.00
KCI                             Uns           238.36        NA         NA        0.00       0.00
KISHWAUKEE PHYSICIAN GROUP Uns                136.71        NA         NA        0.00       0.00
MED BUSINESS BUREAU             Uns            93.00        NA         NA        0.00       0.00
MED BUSINESS BUREAU             Uns            84.00        NA         NA        0.00       0.00
MED BUSINESS BUREAU             Uns            76.00        NA         NA        0.00       0.00
MED BUSINESS BUREAU             Uns            66.00        NA         NA        0.00       0.00
MORRIS HOSPITAL                 Uns           386.20        NA         NA        0.00       0.00
MRSI                            Uns         1,964.00        NA         NA        0.00       0.00
MRSI                            Uns         1,502.00        NA         NA        0.00       0.00
MRSI                            Uns         1,312.00        NA         NA        0.00       0.00
MRSI                            Uns         1,257.00        NA         NA        0.00       0.00
MRSI                            Uns         1,156.00        NA         NA        0.00       0.00
MRSI                            Uns         1,156.00        NA         NA        0.00       0.00
MRSI                            Uns            99.00        NA         NA        0.00       0.00
NORTHWEST COLLECTORS            Uns           911.00        NA         NA        0.00       0.00
NORTHWEST COLLECTORS            Uns           166.00        NA         NA        0.00       0.00
NORTHWEST COLLECTORS            Uns            80.00        NA         NA        0.00       0.00
RETINA CONSULTANTS LTD          Uns           139.56        NA         NA        0.00       0.00
RUSH COPLEY MEDICAL CENTER Uns              2,374.89        NA         NA        0.00       0.00
SUPERIOR AMBULANCE              Uns            80.17        NA         NA        0.00       0.00
SUPERIOR AMBULANCE              Uns            80.17        NA         NA        0.00       0.00
WILLOW CREST NURSING            Uns            82.50        NA         NA        0.00       0.00
AMERICAN INFOSOURCE LP as agent Uns             0.00   1,184.00   1,184.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81689      Doc 38       Filed 04/19/19 Entered 04/19/19 09:00:48     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                       $ 11,295.70       $ 4,462.64              $ 0.00
      Debt Secured by Vehicle                        $ 0.00           $ 0.00             $ 0.00
      All Other Secured                         $ 2,098.19       $ 2,098.19           $ 239.82
TOTAL SECURED:                                 $ 13,393.89       $ 6,560.83           $ 239.82

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 1,760.50           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 974.35
       Disbursements to Creditors               $ 6,800.65

TOTAL DISBURSEMENTS:                                             $ 7,775.00




UST Form 101-13-FR-S (9/1/2009)
  Case 16-81689        Doc 38      Filed 04/19/19 Entered 04/19/19 09:00:48               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/19/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
